Citation Nr: 0638150	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  00-01 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury.

2. Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and L.W.





INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1969 to October 1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from April 1999 and November 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon. 

In June 2003, the veteran testified at a personal hearing at 
the Portland RO before a Veterans Law Judge (VLJ) who is no 
longer employed at the Board.  A transcript of that hearing 
was prepared and is associated with the veteran's VA claims 
folder.  

In November 2003, the case was remanded by the Board for 
additional evidentiary development.  The requested 
development was accomplished, and in July 2005 the VA Appeals 
Management Center Resource unit in Bay Pines, Florida issued 
a Supplemental Statement of the Case (SSOC) which continued 
to deny the veteran's claims.

Because the VLJ who conducted the June 2003 hearing is no 
longer at the Board, the veteran was asked whether he wished 
to testify at another hearing.  In January 2006, the veteran 
responded in the affirmative.  In February 2006, the Board 
remanded this case for that purpose.

A personal hearing was scheduled to be conducted at the 
Portland RO before the undersigned VLJ on September 18, 2006.  
The veteran contacted the RO that day, indicating that he 
wished to cancel the hearing.  He has not requested that 
another hearing be scheduled.  The veteran's claims folder 
has been returned to the Board.  In November 2006, the 
veteran's very able accredited representative submitted a 
brief to the Board on his behalf. 




FINDINGS OF FACT

1.  Competent medical evidence indicates that arthritis of 
the bilateral knees currently exists.

2.  The veteran's service medical records from his period of 
active duty in the United States Navy from 1969 to 1971 
indicate the presence of right knee problems, diagnosed as 
patellar dislocation.

3.  The evidence is in equipoise as to whether a left knee 
injury, diagnosed as a contusion, occurred while the veteran 
served in the Oregon Army National Guard in November 1975.

4.  Competent medical evidence does not support a nexus 
between the veteran's military service and his current 
bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active naval service, and such may not be so 
presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (2006).

2.  A left knee disability was not incurred in or aggravated 
by the veteran's National Guard service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral knee 
disabilities.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters. The Board will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

Stegall concerns

As was noted in the Introduction, the Board remanded these 
two issues in November 2003 for additional evidentiary and 
procedural development.  This included: furnishing the 
veteran additional notice under the Veterans Claims 
Assistance Act of 2000; obtaining various post-service 
medical treatment records; attempting to verify service in 
the Oregon Army National Guard claimed by the veteran; and 
scheduling the veteran for a VA examination, with the 
examiner to provide a nexus opinion as to the relationship 
between the veteran's low back disability and his military 
service; and readjudication of the claims.  

A review of he file indicates that a VCAA letter was sent to 
the veteran on June 18, 2004.  That letter, which will be 
discussed in greater detail below, specifically requested 
information from the veteran concerning his medical treatment 
over the years.  See the June 2004 VCAA letter, page 2.  The 
veteran responded to the letter in August 2004, indicating 
that he had attempted to obtain certain post-service medical 
treatment records, but that such had been destroyed after 
fourteen years.   The veteran furnished Oregon Army National 
Guard enlistment papers, and the RO attempted to verify such 
service; this will be discussed in detail with respect to the 
second issue on appeal, below.  A VA examination and nexus 
opinion was obtained in May 2005.  The AMC readjudicated the 
two claims via a July 2005 SSOC. 

As was noted in the Introduction, the Board again remanded 
this case in February 2006 so that another personal hearing 
could be scheduled.  This was in fact done, but the veteran 
canceled the hearing.

Thus, the Board's remand directives were fully complied with.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].   
The veteran's very astute representative indicated that such 
was the case.  See the November 2006 Appellant's Brief, page 
3. 


The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As was described in detail in the Board's November 2003 
remand, in April 2001 the RO sent the veteran a VCAA letter.  
However, the notice contained therein was deemed by the Board 
to be inadequate in light of subsequent Court decision.  
Thus, as discussed immediately above, the Board remanded 
these issues in order for additional VCAA notice to be 
provided.  The AMC sent a 6 page VCAA letter to the veteran 
on June 18, 2004.  This letter fully notified the veteran of 
the requirements of the VCAA.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  As was alluded to above, the June 2004 
VCAA letter asked the veteran to provide of evidence and 
information concerning post-service medical treatment.  See 
the June 2004 VCAA letter, page 2.  In addition, the VCAA 
letter, in a section entitled "What Must the Evidence Show 
to Support Your Appeal?" provided the veteran with notice 
that in order for his claims to be granted, the evidence must 
show: 1. an in-service disease or injury; 
2. a current disability; and 3. a relationship between 1. and 
2.  Id., page 6.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "Relevant records from any Federal 
agency.  This may include medical records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or Social Security Administration." 
Specifically mentioned were National Guard records and 
records from the Madigan Army Medical Center at Fort Lewis, 
Washington.  Id., page 5.

The veteran was further advised that VA would make 
"reasonable efforts" to obtain "Relevant records not held 
by a Federal agency"  This may include records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him by providing a medical examination 
or getting a medical opinion if necessary.  Id., pages 5 and 
6.  [A medical examination and opinion was completed in May 
2005.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 VCAA letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . It 
is your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  Id., page 5 [emphasis as in 
original]. 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004  VCAA letter included notice that "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Id., page 3.  This language complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

As was noted above, the veteran responded to the April 2006 
VCAA letter, indicating that no additional medical evidence 
was available.  The AMC made efforts to contact the Oregon 
Army national Guard and Madigan Army Medical Center, without 
success.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Neither is element (2), existence of a disability.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's (and the Board's) denial 
of service connection.  In other words, any lack advisement 
as to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claims of 
entitlement to service connection were denied based on 
element (3), the relationship between his disabilities and 
his service.  As has been discussed above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  As was noted in the Introduction, 
the Board remanded this case so that additional evidence 
could be obtained.  The evidence of record includes service 
medical records, post-service private medical records, and 
the report of the May 2005 VA examination.  

The veteran has indicated in sworn testimony that he service 
in the Oregon Army national Guard in 1975 and that he injured 
his left knee in a training accident.  Pursuant to the 
Board's remand, the AMC made multiple efforts to obtain 
records pertaining to the veteran from both the Oregon Army 
National Guard and Madigan Army Medical Center.  Responses 
were negative.  This matter will be addressed greater detail 
below.  In any event, it is clear that further efforts along 
these lines would be fruitless.   

Where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 
5 Vet. App. 233, 237 (1993).  See also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  So it is in this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing.

  Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  Because the two issues 
involve quite different contentions, they will be discussed 
separately.

1. Entitlement to service connection for residuals of a right 
knee injury.

Relevant law and regulations

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. 
§ 3.303 (2006).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran contends, in substance, that his current right 
knee disability had its inception in well-documented in-
service right knee problems.

Applying the Hickson analysis discussed above, it is clear 
from the medical evidence that a right knee disability 
currently exists.  The examiner at the May 2005 VA 
examination diagnosed degenerative arthritis of the right 
knee.  Element (1) is accordingly satisfied.

Turning to element (2), in-service disease or injury, the 
veteran's service medical records include a number of 
complaints of right knee pain, starting in March 1970.  He 
was evidently placed in a cast for three weeks.  The 
impression was patellar dislocation.  The veteran continued 
to complain of right knee pain, and evidently re-injured it 
playing football in April 1971.  Hickson element (2) has also 
been met.

The Board observes in passing that there is no evidence of 
right knee arthritis during the one year presumptive period 
after service, see 38 C.F.R. § 3.309(a), or indeed for 
decades thereafter.

Turning to crucial element (3), the Board remanded this case 
in November 2003 in part to obtain a medical nexus opinion.  
See the Board's November 21, 2003 remand, page 5.  The May 
2005 VA examiner noted that the veteran had been treated in 
service for problems with his patellofemoral joint, and that 
there were no findings concerning that area during the 
examination.  The examiner also noted that the veteran's 
arthritis was degenerative (not traumatic) in nature, and 
that it was "early arthritis in the 52 year old veteran", 
indicating that it was age-related. Although not well worded, 
the examiner concluded, in substance, that it was not likely 
that there was a connection between the veteran's military 
service and his current right knee arthritis.      

There is no competent medical evidence to the contrary.  The 
veteran has been accorded ample opportunity to provide a 
medical nexus opinion in his favor.  He has not done so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

To the extent that the veteran contends that there is a 
relationship between the in-service knee problems in 1970-71 
and arthritis which was diagnosed many years later, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2006) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For these reasons, the Board finds that as to the matter of 
medical nexus the evidence against the veteran's claim 
preponderates.  Element (3) has not been met, and the 
veteran's claim fails on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
aright knee disability.  The benefit sought on appeal is 
accordingly denied.

2. Entitlement to service connection for residuals of a left 
knee injury.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training. 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). "Active military service" is defined, in part, as 
active duty and any period of active duty for training 
(ACDUTRA).  See 38 U.S.C.A. § 101(24) (West 2002); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).]

Analysis

The veteran contends that his left knee disability had its 
inception in a tank accident while training with the Oregon 
Army National Guard in 1975.  See the transcript of the 
veteran's June 10, 2003 personal hearing, page 5.   

With respect to the first element of service connection, 
current disability, the May 2005 VA examiner diagnosed left 
knee degenerative arthritis, following total removal of the 
medial meniscus.  This element has obviously been met.

With respect to element (2), in-service disease or injury, 
the Board is presented with a more complex and obscure 
picture.  It is uncontroverted that he veteran served in 
the United States Navy from 1969 to 1971.  However, although 
as indicated above there are numerous complaints of right 
knee problems during service, no left knee complaints were 
noted in the service medical records, and the veteran himself 
does not contend that any existed.  

[For the sake of completeness, the Board notes that one entry 
in the service medical records, dated October 20, 1970, 
referred to "pain in both knees".  However, the remainder 
of that entry referred exclusively to the right knee, and 
there is in fact no suggestion elsewhere in the service 
medical records that the left knee was a problem.  It appears 
that the reference to "both knees" was a mere transcription 
error.] 

The veteran contends that his current left knee disability 
has its inception in a November 1975 accident in which he 
claimed to have injured his left knee while serving in the  
Oregon Army National Guard.  "It was out on tank maneuvers 
and we hit a ditch and my knee banged into a rail and bruised 
it up real bad."  See the June 2003 hearing transcript, page 
5, as well as a statement in support of claim dated April 25, 
2001.   

The claim has been denied at least in part because there is 
no official indication that the veteran ever served in the 
Oregon Army National Guard.  As has been alluded to in the 
Board's VCAA discussion above, multiple attempts on the part 
of VA to verify the veteran's Oregon Army National Guard 
service in 1975, both before and after the Board's remand, 
have resulted in the Oregon Army National Guard indicating 
that they can identify no one with the veteran's name ever 
serving therein.  In addition, the veteran claimed to have 
been treated at Madigan Army medical Center at Fort Lewis, 
Washington after the accident.   That facility, also, has 
indicated that it has no record of the veteran.

The veteran has submitted evidence which is supportive of his 
claim.  First, he submitted copies of an enlistment contract 
and accompanying memorandum, both dated January 3, 1975.  
This material indicates that the veteran enlisted for one 
year under the "Try One in the Guard" program.  No 
additional official documentation was presented by the 
veteran.

Second, the veteran has presented contemporaneous medical 
evidence from November and December 1975.  This evidence 
encompasses reports of the Central Oregon District Hospital, 
a civilian facility, starting on November 24, 1975 and ending 
December 17, 1975.  There records consistently indicate that 
the veteran reported that he had injured his left knee in a 
tank accident while undergoing training in the National Guard 
on November 22, 1975.  [The Board takes judicial notice that 
November 22, 1975 was a Saturday, which is congruent with the 
veteran's report of being injured while on National Guard 
weekend training.] 

The 1975 private hospital records are remarkable in that 
there was virtually no objective evidence of any significant 
injury, despite the veteran's repeated protestations of pain.  
On initial evaluation on November 24, examination failed to 
find any significant symptomatology, and the physician 
stated:  "I have a suspicion that [the veteran] may not be 
an individual that [sic] has everything under control."  It 
appears that the veteran was initially refused admission to 
the hospital because of a lack of any objective pathology, 
but he later returned, complaining of pain and an inability 
to deal with it at home.  A December 2 specialist 
consultation resulted in a diagnosis of left knee contusion 
with no real pathology, and the veteran was again sent home.  
He again returned, and was hospitalized from December 9 to 
December 17.  No significant knee pathology was again 
identified, and a December 16 physical therapy note stated 
that he complained of "bizarre symptoms".  The admitting 
physician stated "I think he is poorly motivated and there 
could be a psychological problem as far as his pain is 
concerned."   

Setting that aside for the moment, the hospital records do 
show involvement of the National Guard.  A December 16 note 
from the admitting physician reads in pertinent part as 
follows'  "I have checked with his sergeant and he should be 
transferred to another facility.  They want him transferred 
to Madigan at Fort Lewis for evaluation of his knee."  The 
December 17, 1975 discharge summary similarly indicates that 
"He will be transferred to Madigan Hospital for evaluation 
by their orthopedists . . . ."  [As was noted in the VCAA 
discussion, the veteran claims to also have been treated at 
the Madigan Army Medical Center at Fort Lewis, Washington, 
but that facility has no record of him.]

After having carefully considered the matter, the Board 
believes that the evidence is in equipoise as to whether the 
veteran actually served in the National Guard.

Against that proposition is the lack of any official evidence 
that he actually served, aside from his enlistment papers.  
In favor are the contemporaneous hospital records.  The 
veteran consistently stated that he had been injured while on 
National Guard training.  Although the accuracy of the 
veteran's statements could be questioned, particularly in 
light of his exaggeration of his symptoms, there appears to 
be no reason the veteran would have had at the time for 
claiming to be in the National Guard when he was not.  In any 
event, someone other than the veteran indicated that the 
National Guard was in fact involved.  The admitting physician 
specifically stated that he had contacted the veteran's 
sergeant and that "they" [presumably the veteran's 
superiors in the National Guard] authorized his transfer to 
Madigan Army Medical Center.  This statement constitutes 
objective evidence of National Guard involvement.    

In short, the Board gives the veteran the benefit of the 
doubt as to this question and finds that he was injured while 
training with the Oregon national Guard on November 22, 1975.  
To that extent, element (2) has been met.  The Board further 
notes, however, that the only actual injury which was 
clinically identified was a mild contusion with virtually no 
objective pathology.

Turning to element (3), medical nexus, the only competent 
medical opinion of record is that of the May 2005 VA 
examiner.  The examiner stated "There was no real evidence 
of an actual injury to the knee joint proper while [the 
veteran] was in the service."  The examiner concluded that 
there was no connection between the veteran's current left 
knee arthritis and his military service [i.e., the minor 
contusion in November 1975].

There is no competent medical evidence to the contrary.  As 
discussed above in connection with the first issues on 
appeal, the veteran own opinion as to the alleged connection 
between a contusion in 1975 and degenerative arthritis is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, supra; see also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

For these reasons, element (3) has not been met.  The 
veteran's claim of entitlement to service connection for a 
left knee disability fails on that basis.  The benefit sought 
on appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


